DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed March 31, 2022.  
Applicant’s election of COPS2 in the reply filed on October 20, 2020 is reiterated for the record. 
Claims 1, 17, 19-20, 23, 26, 29, and 32-39 are currently pending. 
Claims 33-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (non-elected genes), there being no allowable generic or linking claim. 

Withdrawn Rejections
3. 	The rejections made under 35 USC 101, 112(a), and 112(b) in the Office Action of January 3, 2022 are withdrawn in view of the amendments made to the claims.  

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslie Serunian on April 27, 2022.

5.	The claims have been amended as follows: 

17. (Currently amended) A method comprising:
(a) detecting loss of function of cereblon (CRBN) and ubiquitin conjugating enzyme E2
(UBE2G1) in B cells or cells derived from B cells in a biological sample obtained from a human
subject having, at risk of having, or susceptible to having a disease or disorder selected from a
plasma cell malignancy, a mature B-cell malignancy, a B-cell neoplasia, multiple myeloma,
erythema nodosum leparum, or a myelodysplastic syndrome by immunoassay, sequencing, or probe hybridization;
(b) identifying the subject having loss of function of CRBN and UBE2G1 in
the subject’s B cells or cells derived from B cells as being resistant to lenalidomide or an analog thereof based on said detecting step (a); and
(c) administering to the identified subject a drug that is not lenalidomide or an analog
thereof for treating or preventing the disease or disorder selected from plasma cell malignancy, mature B-cell malignancy, B-cell neoplasia, multiple myeloma, erythema nodosum leparum, or myelodysplastic syndrome. 

37. (Currently Amended) A method comprising:
(a) detecting loss of function of cereblon (CRBN) and ubiquitin conjugating enzyme E2
(UBE2G1) in B cells or cells derived from B cells in a sample obtained from a human subject
having a disease or disorder selected from a plasma cell malignancy, a mature B-cell malignancy, a B-cell neoplasia, multiple myeloma, erythema nodosum leparum, or a myelodysplastic syndrome, by immunoassay, sequencing, or probe hybridization; and
(b) administering to the human subject a drug that is not lenalidomide or an analog
thereof for treating the plasma cell malignancy, mature B-cell malignancy, B-cell neoplasia,
multiple myeloma, erythema nodosum leparum, or myelodysplastic syndrome in the human subject.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of Stewart (WO 2012/125405 Pub 9/2012) teaches a method of using CRBN levels to determine whether or not cancer cells (e.g., multiple myeloma cells) are susceptible to lenalidomide, thalidomide, and/or other ImiDs. Stewart teaches cancer cells expressing CRBN are susceptible to treatment with lenalidomide, thalidomide, and/or other ImiDs, while cancer cells not expressing CRBN are not susceptible to treatment with lenalidomide, thalidomide, and/or other ImiDs. Stewart teaches that a patient found to have multiple myeloma cells expressing CRBN can be treated with lenalidomide, thalidomide, and/or other ImiDs. Likewise a patient with cancer cells expressing little or no CRBN can be treated with a cancer treatment other than lenalidomide, thalidomide, and/or other ImiDs. For example these patients can be treated with Bortezomib, alkylating agents, or corticosteroids (page 1 line 27 to page 2 line 13). However the prior art does not teach or suggest a correlation between loss of function of UBE2G1 and susceptibility to treatment with lenalidomide or an analog thereof. The prior art does not teach or suggest detecting resistance to lenalidomide or an analog thereof by detecting loss of function of both of CRBN and UBE2G1. The prior art does not teach or suggest administering a drug that is not lenalidomide or an analog thereof to a human subject detected as having loss of function of both of CRBN and UBE2G1 for the treatment or prevention of a plasma cell malignancy, mature B-cell malignancy, B-cell neoplasia, multiple myeloma, erythema nodosum leparum, or myelodysplastic syndrome in the human subject.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Claims 1, 17, 19-20, 23, 26, 29, 32, and 37-39 are allowable. The election of species requirement between the different genes, as set forth in the Office action mailed on August 24, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement of August 24, 2020 is withdrawn.  Claims 33-36, directed to additionally recited genes no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

8. 	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634